DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hof et al 20200073480 (hereinafter Hof).
Regarding claim 1, Hof discloses an electronic device (see fig. 5, [0069]) comprising: 
a radar transceiver (see fig. 5, [0069]); and 
at least one processor configured to: transmit, via the radar transceiver, a first set of signals (see fig. 5, [0069]); 

detect a first CIR tap in the CIR (see figs. 3-5, [0065]-[0068], [0072]); 
determine a selection of CIR data based on the detected first CIR tap (CIR for Golay radar scheme; CIR is determined for the each correlation tap, see figs. 3-5, [0065]-[0068], [0072]); 
determine a profile matching metric based on comparison of the selection of CIR data to a set of predetermined reference signals (process current data and past loggings, block 544, see fig. 5, [0070]); and 
determine whether to allow access to the electronic device based on comparison of the profile matching metric to a profile matching threshold (gesture recognition for device control, see fig. 5, [0070]-[0072]).
	Regarding claim 7 as applied to claim 1, Hof further discloses wherein the determination of whether to allow access to the electronic device is further based on a deep learning analysis of the CIR data (gesture recognition for device control, see fig. 5, [0070]-[0072]).
Regarding claim 8, Hof discloses a method to determine access to an electronic device (see fig. 5, [0069]) comprising:
transmitting, via a radar transceiver of the electronic device, a first set of signals (see fig. 5, [0069]);
generating a channel impulse response (CIR) based on receipt of reflections of the first set of signals (see [0065], [0068], [0072]);
detecting a first CIR tap in the CIR (see figs. 3-5, [0065]-[0068], [0072]);

determining a profile matching metric based on comparison of the selection of CIR data to a set of predetermined reference signals (process current data and past loggings, block 544, see fig. 5, [0070]); and
determining whether to allow access to the electronic device based on comparison of the profile matching metric to a profile matching threshold (gesture recognition for device control, see fig. 5, [0070]-[0072]).
Regarding claim 14 as applied to claim 8, Hof further discloses determining whether to allow access to the electronic device is further based on a deep learning analysis of the CIR data (gesture recognition for device control, see fig. 5, [0070]-[0072]).
Regarding claim 15, Hof discloses a non-transitory computer readable medium configured to store a plurality of instructions that, when executed by at least one processor of an electronic device (see fig. 5, [0069]) is configured to cause the at least one processor (see fig. 5, [0069], [0115]-[0117]) to:
transmit, via a radar transceiver of the electronic device, a first set of signals (see fig. 5, [0069]);
generate a channel impulse response (CIR) based on receipt of reflections of the first set of signals (see [0065], [0068], [0072]);
detect a first CIR tap in the CIR (see figs. 3-5, [0065]-[0068], [0072]);

determine a profile matching metric based on comparison of the selection of CIR data to a set of predetermined reference signals (process current data and past loggings, block 544, see fig. 5, [0070]); and
determine whether to allow access to the electronic device based on comparison of the profile matching metric to a profile matching threshold (gesture recognition for device control, see fig. 5, [0070]-[0072]).
Allowable Subject Matter
Claims 2-6, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 as applied to claim 1, Hof discloses the claimed invention except wherein the at least one processor is further configured to: determine the set of predetermined reference signals based on radar reference signal data generated from a registration of a user, wherein determining the set of predetermined reference signals comprises: select a first reference signal from a candidate pool in the radar reference signal data; determine reference signal matching metrics between the first reference signal and other reference signals from the candidate pool; determine whether each of the reference signals matching metrics between the first reference signal and the other 
Claim 3 is objected to as being allowable by virtue of being dependent on claim 2.
Regarding claim 4 as applied to claim 1, Hof discloses the claimed invention except wherein the at least one processor is further configured to: concatenate the selected CIR data by frames; calculate phase differences among the frames by performing phase differentiation on the concatenated CIR data; and determine a phase moving metric based on the calculated phase differences, wherein the determination of whether to allow access to the electronic device comprises determining to not allow access to the electronic device based on the phase moving metric being smaller than a phase moving threshold. The above novel features, in combination with the other recited limitations from claim 1, are not taught, suggested, or made obvious by Hof or any other prior art of record, alone, or in combination. 
Claim 6 is objected to as being allowable by virtue of being dependent on claim 4.
Regarding claim 5 as applied to claim 1, Hof discloses the claimed invention except wherein the at least one processor is further configured to: concatenate the selected CIR data by frames; determine a phase of the selected CIR data; apply Fast 
Claims 9-13 and 16-20 are objected as being allowable for the same reasons as claims 2-6 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al US 20200191943 discloses a method for wireless object tracking using channel impulse response.
Sambhwani et al US 20190349365 discloses radio frequency object detection using radar and machine learning.
Baheti et al US 20190219687 discloses vital sign sensing using millimeter-wave radar sensor.
Chen et al 20170212210 discloses wireless positioning systems.
Rudolf et al US 8,280,046 discloses a method and system for deriving an encryption key using joint randomness not shared by others.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648